Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 28, 2018

                                       No. 04-18-00448-CV

                   IN THE INTEREST OF A.L.J.R. ET. AL, CHILDREN,
                                    Appellant

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01227
                         Honorable Martha B. Tanner, Judge Presiding

                                          ORDER
        On August 30, 2018, we granted appellant’s motion to refer this appeal to alternative
dispute resolution and stay the appeal pending settlement negotiations. On September 24, 2018,
appellant filed a status report informing the court that the parties failed to reach a settlement. We
therefore ORDER the appellant’s brief to be filed no later than twenty days from the date of this
order.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court